Citation Nr: 0327851	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant is the wife of the veteran who had active 
service from November 1942 to November 1946.  The veteran 
died in September 1998.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO.  

The appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2003.  

The Board remanded the case to the RO for further development 
in May 2003.  



REMAND


(1) VA's Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

Service connection was established only for epidermophytosis, 
a fungal infection of the skin, during the veteran's 
lifetime.

The appellant contends that the cause of the veteran's death 
in September 1998 was the result of lack of treatment and 
proper medical care at a VA Medical Center.  She indicated 
that the veteran was mistreated and mishandled, which led to 
an aggravation of his chronic obstructive lung disease and 
subsequently his death.  

She further indicated that the veteran was hospitalized in 
April 1988 for a girdle stone operation due to a stress 
fracture of the left hip, and that the left hip-replacement 
operation was delayed for one year in order to treat the 
veteran for a persistent infection.  

The appellant and the veteran's son reported that, when the 
veteran underwent left hip surgery in February 1990, 
complications resulted soon thereafter.  The veteran had 
developed a blood clot on his left thigh and had difficulty 
breathing; he was placed in intensive care several times and 
advised that his diaphragm was paralyzed.  

The appellant and the veteran's son also contended that, due 
to the veteran's physical condition, great care had to be 
exercised whenever the veteran was moved within the hospital, 
and that the rotating staff had not always been properly 
instructed, causing his blood pressure to become elevated and 
his breathing to be labored.  

The veteran was hospitalized at the VA medical center from 
June 1998 until the time of his death in September 1998.  He 
was initially hospitalized due to fatigue, shortness of 
breath and decreased appetite over the previous two months.  
He required mechanical ventilation due to respiratory failure 
and cardiopulmonary compromise.  Multiple attempts to wean 
the veteran off the ventilator were unsuccessful.  

The veteran's past medical history included sleep apnea with 
a tracheostomy done in 1988; history of arrhythmia, status-
post pacemaker; history of coronary artery disease and 
congestive heart failure.  He also had a history of bilateral 
hip replacement surgeries, which later had complications 
causing severe chronic pain; history of chronic obstructive 
pulmonary disease; history of high blood pressure; history of 
chronic renal insufficiency; and a history of stroke.  

The record reflects that, while hospitalized, the veteran 
indicated his desire to be separated from the mechanical 
ventilator.  The veteran was completely awake, alert and 
oriented times three.  Based on wishes expressed by the 
veteran and his family, the ventilator support was removed 
and the veteran expired on the same day.  

The appellant contends that the veteran's disabilities were 
made worse or aggravated by the lack of treatment and proper 
medical care at the VA Medical Center, resulting in 
additional complications and causing the veteran's death.  

The Board notes that the original death certificate 
(incomplete) lists both hip fracture and congestive heart 
failure as significant conditions contributing to the 
veteran's death.  The immediate cause of death was that of 
end-stage chronic obstructive lung disease.  The final death 
certificate does not show hip fracture as a contributing 
cause of death.  

The records reflect that the veteran was hospitalized at the 
VA medical center in 1988, 1990, 1991, 1992 and1998.  Other 
than for the discharge summary report, no clinical records of 
treatment for each period of hospitalization are in the 
claims folder, and they could be relevant.  

The duty to assist the appellant in the development of facts 
pertinent to her claims includes obtaining all relevant 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am.  v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


(2)  Qualifying Additional Disability or Death

The Board also notes that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
appellant's claim was filed in November 1998.  Therefore, the 
amended law is applicable to her claim.  See VAOPGCPREC 40-97 
(December 13, 1997), published at 63 Fed. Reg. 31,263 (1998).  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was due to (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

The appellant must show additional disability that is 
actually the result of disease or injury, or an aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  




 (3)  Educational Assistance Benefits

Lastly, inasmuch as the appellant's entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is dependent upon the outcome of the 
claim for service connection for the cause of the veteran's 
death, that consideration of that matter is deferred.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims folder all original medical records 
referable to treatment received by the 
veteran from VA.  This should include all 
documents referable to his periods of VA 
hospitalization, such as that extending 
from June 26, 1998 to September 23, 1998.  
If the records are not available or the 
search for records otherwise yields 
negative results, that fact should be 
certified by the RO to the Board.  The 
appellant and her representative should be 
appropriately notified.  

2.  The RO then should notify the 
appellant of the evidence necessary to 
substantiate her claims for service 
connection for the cause of veteran's 
death, and DIC under the provisions of 
38 U.S.C.A. § 1151.  She should 
specifically be invited to submit medical 
opinions linking the cause of the 
veteran's death to service or to treatment 
he received from VA.  

2.  The RO should review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, Nos. 02-
7007,          -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003)-the RO should then 
review the appellant's claims of service 
connection for the cause of the veteran's 
death; for dependents' educational 
assistance benefits under 38 U.S.C.A. 
Chapter 35; and for DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 
(West 2002), taking into consideration 
provisions of 38 C.F.R. § 3.358 (2003).  

4.  If action remains adverse to the 
appellant, an appropriate Supplemental 
Statement of the Case should be sent to 
her and her representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).   




